                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-9839 FMO (JPRx)                              Date    December 9, 2019
 Title             Keya Morgan v. Avatar Press, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
                Cheryl Wynn                               None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Personal Jurisdiction
                           and Venue

       On November 15, 2019, plaintiff Keya Morgan (“plaintiff”) filed a Complaint against
defendants Avatar Press, Inc. and Rich Johnson (collectively, “defendants”) alleging a violation
of the federal Copyright Act, 17 U.S.C. § 101, et seq. (See Dkt. 1, Complaint at ¶¶ 16-26).
Specifically, plaintiff claims defendants infringed his copyright by publishing in an online article a
photo identical to the one to which plaintiff has a copyright. (See id. at ¶¶ 10-13). Plaintiff alleges
that venue is proper because “this is the judicial district in which a substantial part of the acts and
omissions giving rise to the claim occurred.” (See id. at ¶ 3).

        Plaintiff makes no express statement explaining why the court has personal jurisdiction
over defendants, and the court questions whether personal jurisdiction exists in this case. A
defendant may be subject to either general or specific personal jurisdiction. See Daimler AG v.
Bauman, 571 U.S. 117, 126-27, 134 S.Ct. 746, 754 (2014). General jurisdiction applies when
defendants’ contacts with the forum state are “so continuous and systematic as to render [them]
essentially at home.” Id. at 761 (quotation and alteration marks omitted). The court may assert
specific personal jurisdiction over nonresident defendants if three requirements are met: “(1) [t]he
non-resident defendant must purposefully direct his activities or consummate some transaction
with the forum or resident thereof; or perform some act by which he purposefully avails himself
of the privilege of conducting activities in the forum, thereby invoking the benefits and protections
of its laws; (2) the claim must be one which arises out of or relates to the defendant's
forum-related activities; and (3) the exercise of jurisdiction must comport with fair play and
substantial justice, i.e. it must be reasonable.” Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 802 (9th Cir. 2004). The court engages in “purposeful availment” analysis for contract
cases and “purposeful direction” analysis for tort cases. See id. The court’s analysis “looks to
the defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who
reside there.” Walden v. Fiore, 571 U.S. 277, 285, 134 S.Ct. 1115, 1122 (2014). “[T]he plaintiff
cannot be the only link between the defendant and the forum.” Id.

       Plaintiff does not allege any specific contacts between defendants and the state of
California, nor does plaintiff allege how his causes of action arise out of or relate to those
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-9839 FMO (JPRx)                               Date     December 9, 2019
 Title          Keya Morgan v. Avatar Press, Inc., et al.

contacts. (See, generally, Dkt. 1, Complaint). Plaintiff also does not allege any facts showing that
the events giving rise to this litigation occurred in this district. (See generally id.).

         Based on the foregoing, IT IS ORDERED that no later than December 18, 2019 plaintiff
shall file a First Amended Complaint addressing the deficiencies noted above. The Order to Show
Cause will stand submitted upon the filing of a First Amended Complaint that addresses the
issues raised in this Order on or before the date indicated above. Failure to respond to this
order to show cause by the deadline set forth above shall be deemed as consent to either:
(1) the dismissal of the action without prejudice for lack of personal jurisdiction and/or
failure to comply with a court order; or (2) transfer of the instant action to the appropriate
venue. See Fed. R. Civ. P. 41; Baeza v. Baca, 700 F.Appx. 657 (9th Cir. 2017) (upholding
dismissal for failure to prosecute); Link v. Wabash R. Co., 370 U.S. 626, 629-31, 82 S.Ct. 1386,
1388 (1962) (“expressly recogniz[ing]” the “inherent power” of a “court to dismiss sua sponte for
lack of prosecution[.]”).


                                                                               00      :     00


                                                      Initials of Preparer            cw




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 2 of 2
